IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 42861 & 42863

STATE OF IDAHO,                                 )    2015 Unpublished Opinion No. 632
                                                )
       Plaintiff-Respondent,                    )    Filed: September 16, 2015
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
JESUS ANGEL CORELLA, JR.,                       )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Judgments of conviction and concurrent unified sentences of eight years, with
       minimum periods of confinement of three years, for two counts of felony driving
       under the influence, affirmed; orders denying I.C.R. 35 motions for reduction of
       sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Jesus Angel Corella, Jr. pled guilty to two counts of felony driving under the influence.
I.C. §§ 18-8004 and 18-8005(6). In exchange for his guilty pleas, additional charges were
dismissed. The district court sentenced Corella to concurrent unified terms of eight years, with
minimum periods of confinement of three years. Corella filed I.C.R 35 motions for reduction of
his sentences, which the district court denied. Corella appeals.



                                                 1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Corella’s Rule 35 motions. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Corella’s judgments of conviction and sentences, and the district court’s
orders denying Corella’s Rule 35 motions, are affirmed.




                                                     2